J-A16024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.C., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 246 EDA 2022

              Appeal from the Order Entered December 16, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000515-2021


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                           FILED AUGUST 18, 2022

        K.C. (Mother) appeals from the order of adjudication and disposition and

the aggravated circumstances order,1 both entered on December 16, 2021, in

the Court of Common Pleas of Philadelphia County, adjudicating dependent

her daughter, A.C. (Child), born in January 2020, determining that Child was

a victim of “child abuse” as to Mother pursuant to 23 Pa.C.S. § 6303(b.1), and

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that, in her notice of appeal, Mother states she is appealing from
“the decree/order dated December 16, 2021[,]” which implies one order.
Mother’s Notice of Appeal, 1/15/20 (emphasis added). However, she further
describes the “order” as adjudicating her child dependent, finding Mother
committed “child abuse,” directing no reasonable efforts be made to reunify
Mother with her child, and suspending all visitation between Mother and her
child. See id. Upon our review of the record, it is evident Mother is
challenging both the order of adjudication and disposition and the aggravated
circumstances order, which bear the same docket number, and were entered
on the same day, December 16, 2021, following a single hearing.
J-A16024-22



finding aggravated circumstances exist as to Mother.2 Mother also challenges

the court’s suspension of her visitation in an amended order entered on

December 22, 2021. Upon careful review, we affirm.

       The record reveals the following factual and procedural history. On May

10, 2021, the Philadelphia Department of Human Services (DHS) received a

Child Protective Services report alleging physical abuse of 16-month-old Child

by Mother and her former paramour, K.P., through recent acts/failure to act.3

N.T. Child Abuse H’rg, 12/16/22, at 11-12. On May 11, 2021, DHS assigned

Sharina Johnson, a social worker, to investigate the report. Id. at 12. That

same day, Ms. Johnson went to St. Christopher’s Hospital to observe Child.

Id. at 13. Ms. Johnson related that “[Child] was sedated. She was asleep.

[The] majority of her body was cast.” Id. Ms. Johnson spoke with hospital

staff regarding Child’s injuries. Id. Ms. Johnson was made aware that Child’s

injuries were in multiple stages of healing; some of Child’s injuries were acute,

and some were “two to three weeks old.” Id. at 19.


____________________________________________


2 The biological father of Child, D.B. (Father), is currently incarcerated. Father
did not attend the adjudication hearing, but he was represented by counsel at
the hearing. On December 16, 2021, the trial court provided Father with goals
for reunification and scheduled an initial permanency review hearing for March
10, 2022. Father did not file a notice of appeal or participate in the instant
appeal.

3Mother and K.P. had been in a relationship, but they broke up in March 2021
due to domestic violence. N.T. Child Abuse H’rg at 22. K.P. allegedly yelled
at Mother and hit her. Id. at 45. However, K.P. offered to continue
babysitting Child and Mother accepted. Id. at 23-24. K.P. babysat Child every
other weekend, “normally . . . Friday to Sunday.” Id. at 24.

                                           -2-
J-A16024-22



      Due to the extent of Child’s injuries, Child was seen by Dr. Michelle

Dominguez, a child abuse pediatrics attending physician. N.T. Child Abuse

H’rg at 53, 60-61. Dr. Dominguez testified that Child had multiple injuries.

She explained:

      So, the initial injuries on my physical exam included the
      subconjunctival hemorrhage, the chest bruising, the bilateral
      upper extremity bruising and shoulder bruising.

      On physical exam, [Child] also had an area of swelling that you
      could see on exam of the great clavicle, as well as the right thigh
      swelling, like we said. And . . . on the CT imaging that we had,
      [Child] was noted to have multiple abdominal injuries, including
      liver lacerations on labs and on imaging, pancreatic injury.

      [Child] had suspected . . . intestinal injury and suspected bladder
      injury that we then had, essentially, further imaging to determine
      that she didn’t have blood in the urine. [Child] had suspected
      pericardial injury, and then she had multiple fractures that were
      both determined during her initial evaluation, as well as . . .
      afterwards.

Id. at 65-66. Further testing confirmed the suspected injuries. Id. at 66-68,

82-84.    When asked what part of the body the fractures were in, Dr.

Dominguez indicated “all of her” and stated that the fractures occurred over

an extended period of time, noting “some appeared acute, and some were

healing.” Id. at 66-67. Child had a healing right clavicle fracture, multiple

rib fractures on both sides, healing right radius and left ulna fractures, acute

right femur fracture, and a left femur fracture. Id. Dr. Dominguez confirmed

that the injuries were “consistent with inflicted trauma, with child physical

abuse.”   Id. at 75.   Dr. Dominguez also related that the intra-abdominal




                                     -3-
J-A16024-22



injuries Child suffered have “a very high mortality rate” in children. Id. at 70,

83.

      Through her investigation, Ms. Johnson was able to determine the

primary caregivers of Child and provided a timeline of who was responsible

for Child from Friday, May 7, 2021, to Monday, May 10, 2021. K.P. picked up

Child from daycare on Friday, May 7th while Mother was working. N.T. Child

Abuse H’rg at 16, 36. That evening, after work, Mother went to K.P.’s aunt’s

house, where K.P. resides, to celebrate K.P.’s birthday.      Id. at 16, 36-37.

Mother and Child spent Friday night at K.P.’s house and Saturday afternoon

Mother went back to work and left Child with K.P. Id. at 16-17, 37. Mother

returned to K.P.’s house after her shift on Saturday, but left for work on

Sunday, again leaving Child in the care of K.P. Id. at 17-18, 38. Mother

returned Monday morning to pick up Child for daycare. Id. at 18, 38. K.P.

had left Child, who was fully dressed, sitting alone on the couch because

Mother did not arrive before K.P. had to leave for work. Id. at 38-39. Soon

after Mother dropped Child off at daycare, staff at the daycare noticed bruising

and swelling on Child, Child cried when staff touched places on her body, and

Child threw up blood. Id. at 39-40, 60. Accordingly, on Monday, May 10th,

Child was brought to St. Christopher’s Hospital via emergency medical

services with her daycare supervisor. Id. at 59.

      The following day, Ms. Johnson asked Mother about Child’s injuries, and

Mother told Ms. Johnson that she did not know what happened. N.T. Child

Abuse H’rg at 16. Mother told Ms. Johnson that Child seemed fine, and Mother

                                      -4-
J-A16024-22



did not observe any injuries to Child.         Id. at 16, 19.   The same day, Ms.

Johnson also interviewed K.P. Id. at 25. Similar to Mother, K.P. was not

aware of Child’s injuries. However, “he did report that [Child] fell off of the

couch when he went to the bathroom.” Id. Ms. Johnson also spoke to K.P.’s

aunt, F.P., who was in the home that weekend, and F.P. told Ms. Johnson that

there were no issues with Child. Id. at 26. Further, F.P. was adamant that

she was not responsible for Child. Id. at 27.

       On May 21, 2021, DHS obtained an Order of Protective Custody (OPC)

for Child. N.T. Child Abuse H’rg at 32; Trial Ct. Op., 2/24/22, at 6. At the

May 24, 2021, shelter care hearing, the trial court lifted the OPC and ordered

Child’s temporary commitment to DHS to stand. Trial Ct. Op. at 6. Following

the shelter care hearing, Community Umbrella Agency (CUA) case manager

Kasey Roscoe referred Mother to housing and domestic violence services. N.T.

Child Abuse H’rg at 103-04. Additionally, the Juvenile Court Hearing Officer

recommended that Mother have “line of sight supervised visits with [C]hild[,]”

a recommendation the trial court adopted in its shelter care order.          See

Recommendation for Shelter Care, 5/24/21, at 1; Order, 5/24/21.

       On June 7, 2021, DHS filed a dependency petition for Child.           The

evidentiary hearing occurred on December 16, 2021, at which time Child was

nearly two years old.4 Child was represented by a guardian ad litem. DHS

____________________________________________


4 Pursuant to the Juvenile Act, if the child is in shelter care, the dependency
hearing “shall not be later than ten days after the filing of the” dependency
(Footnote Continued Next Page)


                                           -5-
J-A16024-22



presented the testimony of DHS social worker Ms. Johnson, child abuse

pediatrics physician Dr. Michelle Dominguez, and CUA case manager Ms.

Roscoe. Ms. Roscoe testified that although Mother visited Child, other than

attending an intake appointment, Mother did not participate in the referrals

for service. N.T. Child Abuse H’rg at 103-04. Mother, who was represented

by counsel, did not appear for the hearing.

       By order dated and entered December 16, 2021, the trial court

adjudicated Child dependent, and found Mother committed “child abuse” as

defined by 23 Pa.C.S. § 6303(b.1). By separate order, the court entered a

finding of aggravated circumstances and indicated that DHS need not provide

reunification services for Mother. The order further stated that no efforts are

to be made to preserve the family and reunify Child with Mother.5 Finally, the

trial court entered an amended order on December 22, 2021, docketed on

December 27th, correcting the adjudication order by suspending Mother’s



____________________________________________


petition. 42 Pa.C.S. § 6335(a). The trial court initially scheduled the
adjudicatory hearing for July 8, 2021, approximately one month after DHS
filed the petition. On that date, the court continued the matter by request, to
have an appropriate contested time slot to properly address multiple
witnesses. The court rescheduled the hearing for September 15th, but the
court continued the proceeding again because the guardian ad litem was on
the call out sheet. At that time, the court rescheduled the hearing for
December 16th.

5 Despite the aggravated circumstances order, the permanency goal for Child
remained reunification. The adjudication order provided Father with various
goals and scheduled a subsequent hearing for permanency review.


                                           -6-
J-A16024-22



visitation.6   On January 15, 2022, Mother timely filed a notice of appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).7      The trial court filed its Rule

1925(a) opinion on February 24, 2022.

       On appeal, Mother raises the following issues:

       1) Was there insufficient evidence for the [trial] court to make a
          finding of child abuse against . . . Mother?

       2) Was there insufficient evidence for the [trial] court to order
          [DHS] not to make reasonable efforts to reunify [C]hild with
          Mother?

       3) Did the [trial] court properly rule that no objectives were to be
          set for Mother?

       4) Did the [trial] court err in suspending Mother’s visits with
          [C]hild indefinitely?

Mother’s Brief at 9.

       Our standard of review for dependency cases is as follows.

       [T]he standard of review in dependency cases requires an
       appellate court to accept the findings of fact and credibility
____________________________________________


6 In the December 16, 2021, adjudication order the trial court mistakenly
included a provision allowing Mother visitation with Child. The amended order
provided that, because no efforts are to be made to reunify Child with Mother,
her visitation with Child is suspended. Order, 12/27/21.

7 That same day, Mother filed a motion for reconsideration in which she stated
that at the time of the hearing, she had been “consistently working overnight
and overslept.”      Mother’s Motion for Reconsideration, 1/15/20, at 1
(unpaginated). She averred she had been in contact with both CUA and her
counsel and “regrets not appearing for the hearing.” Id. Mother requested
the court grant reconsideration and schedule a hearing so that she could
address the abuse allegations. See id. at 2 (unpaginated). The trial court
did not rule on Mother’s motion, which she filed the same day as her notice of
appeal. Thus, it is deemed denied. See Pa.R.C.P. 1930.2(b); Pa.R.A.P.
1701(b)(3).


                                           -7-
J-A16024-22


      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

      Our Supreme Court has explained that, “a petitioning party must

demonstrate the existence of child abuse by the clear and convincing evidence

standard applicable to most dependency determinations. . . .”           In the

Interest of L.Z., 111 A.3d 1164, 1174 (Pa. 2015). This Court has stated that

“clear and convincing evidence” requires

      that the witnesses must be found to be credible; that the facts to
      which they testify are distinctly remembered and the details
      thereof narrated exactly and in due order; and that their
      testimony is so clear, direct, weighty, and convincing as to enable
      the trier of fact to come to a clear conviction, without hesitancy,
      of the truth of the precise facts in issue. It is not necessary that
      the evidence be uncontradicted provided it carries a clear
      conviction to the mind or carries a clear conviction of its truth.

In the Interest of J.M., 166 A.3d 408, 423 (Pa. Super. 2017) (citation

omitted).

      Section 6303 of the Child Protective Services Laws (CPSL) defines “child

abuse” as, inter alia:

      (b.1) Child abuse. — The term “child abuse” shall mean
      intentionally, knowingly or recklessly doing any of the following:

         (1) Causing bodily injury to a child through any recent act
         or failure to act.

                                  *    *    *

         (7) Causing serious physical neglect of a child. . . .




                                      -8-
J-A16024-22



23 Pa.C.S. § 6303(b.1)(1), (7).        In addition, Section 6303 defines “bodily

injury” as “[i]mpairment of physical condition or substantial pain.” 23 Pa.C.S.

§ 6303(a).

      In certain situations, “the identity of the abuser need only be established

through prima facie evidence[.]” L.Z., 111 A.3d at 1174. Prima facie evidence

is “[s]uch evidence as, in the judgment of the law, is sufficient to establish a

given fact, or the group or chain of facts constituting the party’s claim or

defense, and which if not rebutted or contradicted, will remain sufficient.” Id.

at 1185 (citation omitted). Section 6381(d) of the CPSL provides:

      § 6381. Evidence in court proceedings.

                                   *      *   *

      (d) Prima facie evidence of abuse. — Evidence that a child
      has suffered child abuse of such a nature as would ordinarily not
      be sustained or exist except by reason of the acts or omissions of
      the parent or other person responsible for the welfare of the child
      shall be prima facie evidence of child abuse by the parent or other
      person responsible for the welfare of the child. . . .

23 Pa.C.S. § 6381(d). The L.Z. Court held:

      [E]vidence that a child suffered injury that would not ordinarily be
      sustained but for the acts or omissions of the parent or responsible
      person is sufficient to establish that the parent or responsible
      person perpetrated that abuse unless the parent or responsible
      person rebuts the presumption. The parent or responsible person
      may present evidence demonstrating that they did not inflict the
      abuse, potentially by testifying that they gave responsibility for
      the child to another person about whom they had no reason to
      fear or perhaps that the injuries were accidental rather than
      abusive. The evaluation of the validity of the presumption would
      then rest with the trial court evaluating the credibility of the prima
      facie evidence presented by the CYS agency and the rebuttal of
      the parent or responsible person.


                                        -9-
J-A16024-22



L.Z., 111 A.3d at 1185 (footnote omitted).

        Mother does not contest the finding of dependency or the finding of

abuse. However, in her first issue, Mother argues that she cannot be held

responsible for the abuse that occurred. Mother’s Brief at 13. She insists that

“[b]ecause [C]hild was in the care of different caretakers, it could not be said

whether Mother was responsible for the welfare of [C]hild at the time of the

injuries.” Id. at 14. Mother further maintains that because Child was fully

clothed when she picked up Child for daycare on Monday morning, “there is

no evidence that [she] would have known of the injuries.”             Id.   Mother

contends that In re Interest of N.B.-A., 224 A.3d 661 (Pa. 2020), is

instructive. Id. In that case, our Supreme Court reversed a finding of abuse

where there was no evidence the mother committed or would have known of

the abuse. Mother’s Brief at 14.           Mother argues that there is no evidence

that she knew of the abuse insofar as the signs of injuries referenced by Dr.

Dominguez “cannot be sufficient to put a parent on notice that their child is

being abused.” Id. at 15. We disagree.

        In the instant case, the trial court made credibility determinations in

favor of all the DHS witnesses8 and found:

        Based upon the testimony of the [e]xpert [w]itness, Dr.
        Dominguez, and the testimony of the DHS Investigator and [c]ase
        [w]orker, this [c]ourt found that the condition of [C]hild
        constituted “child abuse” justifying a finding of [a]buse under 23
        Pa.C.S. § 6303(b.1), (1), and (7). The medical evidence was clear
____________________________________________


8   See Trial Ct. Op. at 12, 15, 21.


                                          - 10 -
J-A16024-22


      and convincing regarding the life-threatening condition of [Child’s]
      injuries at the time she was brought by daycare staff to St.
      Christopher’s Hospital for Children and the evidence was also clear
      and convincing that [Child] suffered other injuries that were in
      stages of healing. This [c]ourt also found the evidence clear and
      convincing that both Mother and [K.P.] were primary caregivers
      of [C]hild, and that DHS established a prima facie case that both
      Mother and K.P. were perpetrators of [c]hild [a]buse.

Trial Ct. Op. at 22-23 (footnoted omitted). Furthermore, at the hearing, the

trial court related:

      [T]he vast scope of the evidence reflects that there were multiple
      injuries caused over multiple periods of time, injuries that -- such
      as the fracture of a clavicle, fracture of the femur -- which was
      easily noticeable -- easily noticeable bruises, all of the other
      internal injuries.

            These injuries were not inflicted during that short period of
      time. And, even during that short period of time, both [Mother
      and K.P.] were responsible because [M]other left [C]hild in [K.P.’s]
      care more often than she had [C]hild in her care.

N.T. Child Abuse H’rg at 118-19. The trial court continued:

      So, I’m finding child abuse against both [K.P.] and [Mother], and
      I’m also finding aggravated circumstances because, when taken
      together, the multiple injuries, the scope of the injuries, the type
      of injuries, the potential for these injuries to result in a fatality,
      it’s clear that [C]hild, by the grace of God, is still alive.

Id. at 119-20.

      We discern no abuse of discretion. As referenced supra, Child suffered

serious, noticeable injuries all over her body. N.T. Child Abuse H’rg at 66-67.

Dr. Dominguez testified to extensive bruising on Child and swelling in Child’s

right leg due to an acute femur fracture.       Id. at 62-64.    Dr. Dominguez

testified that Child’s injuries were uncommon for a child that age, were not

caused by any possible medical condition or fall, and were “consistent with


                                     - 11 -
J-A16024-22



inflicted trauma, with child physical abuse.” Id. at 74-75. Additionally, the

testimony revealed that Mother and K.P. were the only primary caretakers for

Child. Id. at 28. Although Mother contends that it could not be determined

whether she was responsible for Child at the time of the injuries, Dr.

Dominguez determined that the injuries to Child could not have been caused

by a single event. Id. at 87. Dr. Dominguez opined that the healing injuries

occurred at least a week earlier, and, likely, “within a couple of weeks” prior

to the time of her examination on May 10, 2021. Id. at 73. Even if Mother

did not see the extensive bruising or swollen right leg that occurred over the

weekend before Child arrived at the hospital, Dr. Dominguez indicated that

many of Child’s injuries would have been very painful, that Child would have

been “immediately symptomatic[,]” and it was not possible that an adult

caregiver would have been “unaware of the injuries[.]” Id. at 62-64, 71-72,

79-80.

      The evidence presented clearly indicates that Mother, at the very least,

should have known about Child’s injuries.      However, Mother consistently

denied observing any symptoms and provided no explanation for what

happened to Child other than that K.P. took care of Child over the weekend

before Child was taken to the hospital. Even if Mother did not notice Child’s

injuries on the way to daycare on Monday, May 10th, Child had already

suffered extensive injuries of which Mother should have been aware prior to

that weekend.




                                    - 12 -
J-A16024-22



       As such, this case is distinguishable from N.B.-A., supra, where there

was no record evidence that, prior to the initial visit to the hospital, the child

in that case exhibited “any injury that would or should have put [the m]other

on notice that [the c]hild had been sexually abused.” N.B.-A., 224 A.3d at

670.

       Finally, the court found significant the fact that Mother did not even

appear for the adjudicatory hearing to rebut the statutory presumption. CUA

case manager Ms. Roscoe, testified that Mother was aware of the hearing:

       [DHS counsel]: Okay. And is [Mother] aware of court today?

       [Ms. Roscoe]: Yes.

       [DHS counsel]: And do you know why she is not present today?

       [Ms. Roscoe]: She text[ed] me at 1:45, stating that she just woke
       up, so, she wouldn’t be able to get here in time.

N.T., 12/16/2021, at 105.9          The trial court applied “a negative inference

because of [Mother’s] failure to come in . . . and testify and support her

defense.” Id. at 119. Thus, Mother’s first issue fails.

       Due to the similarity of Mother’s second and third issues, we review

them together. Mother argues that even “[i]n a case where the presumption

[of child abuse] applies, [but] there is no evidence that the parent . . . actually

inflicted the abuse, to order no reasonable efforts is inconsistent with the

mandate to preserve the unity of the family.” Mother’s Brief at 15-16. Mother

____________________________________________


9 The child abuse hearing began at 2:00 p.m. See N.T. Child Abuse H’rg at
3.


                                          - 13 -
J-A16024-22



notes    that   she   regularly   attended    visitation   with   Child   during   the

approximately seven months from the time of the shelter care hearing until

the subject proceeding, and “that a bond existed between [her] and [C]hild[.]”

Id. at 16. Thus, she maintains that “[f]or the court to order no reasonable

efforts to reunify is not in the best interests of [C]hild.”       Id.    Mother also

emphasizes the fact that the trial court denied DHS’s request to refer her to

the Clinical Evaluation Unit.      Id.    She argues that she can, on her own

initiative, “make her own efforts to meet the objectives posed to her by the

court.” Id. at 17. Mother insists that the trial court essentially terminated

her rights at the dependency stage. Id. Nevertheless, we note that Mother

does not argue the trial court erred in finding aggravated circumstances

existed. For the reasons that follow, we discern no abuse of discretion.

        The Juvenile Act provides that, if a trial court determines that a child is

dependent, and aggravated circumstances have been alleged by the county

agency or the child’s attorney, the court must also determine whether

aggravated circumstances exist. See 42 Pa.C.S. § 6341(c.1). If the court

determines that aggravated circumstances do exist, it must then consider

whether reasonable efforts should be made to reunify the child with their

parent or parents. Id. Following a finding of aggravated circumstances, a trial

court may — in its discretion — end reasonable efforts. See In re L.V., 127

A.3d 831, 839 (Pa. Super. 2015) (citation omitted).

        The Juvenile Act provides “aggravated circumstances” exist when, inter

alia, “[t]he child or another child of the parent has been the victim of physical

                                         - 14 -
J-A16024-22



abuse resulting in serious bodily injury, sexual violence or aggravated physical

neglect by the parent.” 42 Pa.C.S. § 6302. The Act further defines “serious

bodily injury” as “[b]odily injury which creates a substantial risk of death or

which causes serious, permanent disfigurement or protracted loss or

impairment of the function of any bodily member or organ.” Id.

      At the close of the hearing, the trial court stated, “I think, if I find the

child abuse, then the aggravated circumstances are already found, implicit in

the degree of injury of [C]hild and the uncontradicted testimony that this was

a near fatality.” N.T. Child Abuse H’rg at 112-13. As related supra, the trial

court determined, and our review of the record confirms, that Mother was a

perpetrator of “child abuse” against Child. Child’s injuries were extensive,

severe, and occurred, at a minimum, over the course of a couple of weeks.

Moreover, other than attending an intake appointment, Mother did not

participate in the referrals for housing and domestic violence services made

by CUA case manager Ms. Roscoe.         Id. at 103-04.     Although Mother did

participate in supervised visitation, she did not appear for the adjudicatory

hearing because she overslept. Id. at 105. Due to the number of injuries

over an extended time period; the uncontroverted testimony that Child’s

injuries resulted in a near fatality; Mother alleged being unaware of Child’s

injuries; the fact that Mother did not even appear for the dependency hearing;

and Mother did not participate in CUA’s referrals, the trial court found

aggravated circumstances and was well within its discretion to order no




                                     - 15 -
J-A16024-22



reasonable efforts be made to reunify Child with Mother.               Accordingly,

Mother’s second and third issues do not warrant relief.

      In her final claim, Mother argues the trial court abused its discretion by

suspending her visitation with Child indefinitely. Mother’s Brief at 19. She

asserts that the trial court never made a finding that visitation would pose a

“grave threat” to Child, which is the proper standard when, as here,

reunification remains the goal. Id. at 18-19. Mother contends that, although

the abuse was serious, no evidence exists that she caused Child’s injuries. Id.

In addition, Mother maintains that, to the extent the trial court had concerns

with her leaving Child in the care of K.P., suspending her visitation is not

narrowly tailored to address the concern.        Id.   Finally, Mother insists the

court’s decision to suspend visitation was punitive, and based upon her failure

to attend the hearing, rather than addressing specific concerns that existed

with Child. Id. at 20.

      In dependency cases, where reunification remains the goal, parental

visitation of the child may not be denied or reduced unless it poses a grave

threat to the child.     See In re C.J., 729 A.2d 89, 95 (Pa. Super. 1999).

However, where the permanency goal is no longer reunification, the court may

suspend, limit, or deny visitation, if it is in the best interests of the child to do

so. See id. ( “The ‘best interests’ standard, in this context, is less protective

of parents’ visitation rights than the ‘grave threat’ standard”). In In re C.B.,

861 A.2d 287 (Pa. Super. 2004), this Court explained,




                                       - 16 -
J-A16024-22


      The “grave threat” standard is met when the evidence clearly
      shows that the parent is unfit to associate with his or her children;
      the parent can then be denied the right to see them. This
      standard is satisfied when the parent demonstrates a severe
      mental or moral deficiency that constitutes a grave threat to the
      child.

Id. at 294 (citations and some quotations marks omitted).

      Here, Child’s permanency goal remained reunification, therefore, the

“grave threat” standard was applicable. We conclude the trial court did not

abuse its discretion when it suspended Mother’s visitation. At the hearing, the

trial court related,

      So, I’m finding child abuse against both [K.P.] and [Mother], and
      I’m also finding aggravated circumstances because, when taken
      together, the multiple injuries, the scope of the injuries, the type
      of injuries, the potential for these injuries to result in a fatality,
      it’s clear that [C]hild, by the grace of God, is still alive.

N.T. Child Abuse H’rg at 119-20. Additionally, in its opinion, the trial court

stated, “The medical evidence was clear and convincing regarding the life-

threatening condition of [Child’s] injuries at the time she was brought by

daycare staff to St. Christopher’s Hospital for Children and the evidence was

also clear and convincing that [Child] suffered other injuries that were in

stages of healing.” Trial Ct. Op. at 22-23. Finally, when counsel for DHS

requested that no efforts for reunification be made, the trial court stated:

      I think that’s a fair request because, in many ways, this is the
      most important day in the life of [C]hild and [M]other, and
      [M]other blithely and glibly calls her lawyer and says, “I got up
      too late. I won’t be there.”

N.T. Child Abuse H’rg at 120.




                                     - 17 -
J-A16024-22



      The record supports the trial court’s findings. As discussed supra, Child,

at 16 months old, suffered numerous injuries that resulted in a near fatality.

The uncontradicted evidence demonstrated that Mother was a primary

caregiver of Child, Mother should have at least known of the injuries Child

suffered, and Mother provided no explanation for how the injuries occurred.

Dr. Dominguez testified regarding the severity and extent of Child’s injuries

and confirmed that a primary caregiver would have noticed symptoms from

these injuries. Id. at 66-68, 70-73. Even assuming that K.P. directly caused

Child’s injuries, Mother either knew of them, or should have known, insofar as

many of the injuries were inflicted at least one week before Child was admitted

to St. Christopher’s Hospital. In either event, Mother failed to obtain medical

treatment for Child.

      Finally, Mother alleges that she ended her relationship with K.P. due to

physical abuse. Nevertheless, Mother continued to use him as a caregiver for

Child. Given these findings, it is clear that Mother is “unfit to associate with”

Child, and that continued visitation would pose a “grave threat” to Child’s well-

being. See C.B., 861 A.2d at 294. Therefore, the trial court did not abuse its

discretion.

      Because we conclude that none of Mother’s issues entitle her to relief,

we affirm the orders of the trial court.

      Orders affirmed.




                                     - 18 -
J-A16024-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2022




                          - 19 -